DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/19/21 and 9/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2016/0207315 to Tsuzawa.
With regard to Claim 1, Tsuzawa teaches (figs. 1-3 and 7-14) a printing apparatus (10) for printing by discharging an ink to an upper surface of a base material (P) in the form of an elongated strip [0078], the apparatus comprising:
	a head part (72) provided with a nozzle surface (72a) for ejecting the ink in a central part of a lower surface having a rectangular shape (figs. 2-3 and [0121]; and
a cover member (200) having a box shape open upward by having a plurality of side walls rising upward from a periphery of an inner bottom surface, the cover member covering the nozzle surface (72a) from below by being arranged below the head part (72) [0166-0167 and 0173],
	wherein:
	the lower surface has a first short side and a second short side parallel to a longitudinal direction of the base material and a first long side and a second long side parallel to a width direction of the base material (figs. 2 and 12A [0079]),
	the head part (72) is arranged in such an inclined posture that the first long side is located below the second long side in a vertical direction and a first lower surface peripheral edge portion extending along the first long side, out of a peripheral edge part of the lower surface, is located vertically lowest (figs. 4 and 14), and
	the plurality of side walls include a first side wall having an upper end portion located away from the first long side toward a side opposite to the second long side in the longitudinal direction (fig. 14).
With regard to Claim 2, Tsuzawa teaches (fig. 7) comprising a mover configured to relatively move the head part (72) and the cover member (200) to switch to a maintenance state for covering the head part from below by the cover member and a printing state for enabling the printing by retracting the cover member from a position below the head part.
With regard to Claim 3, Tsuzawa teaches comprising an airtight controller (222) configured to enhance airtightness of an atmosphere surrounding the nozzle surface by closing at least a part of a clearance formed between the head part (72) and the cover member in the maintenance state [0178]. 
With regard to Claim 4, Tsuzawa teaches the plurality of side walls include a second side wall having an upper end portion located vertically below a second lower surface peripheral edge portion except the first lower surface peripheral edge portion, out of the peripheral edge part of the lower surface, the airtight controller (222) includes a side surface contact member to be interposed between a side surface part of the head part (72) extending upward from the first long side and the cover member (200) while being separated from the first lower surface peripheral edge portion, and a lower surface contact member to be interposed between the second lower surface peripheral edge portion and the cover member (200), and the airtight controller (222) seals the nozzle surface (72a) from outside by bringing the lower surface contact member and the side surface contact member into close contact with each other (figs. 10-13).
With regard to Claim 5, Tsuzawa teaches wherein: the side surface contact member is mounted on the head part while being held in close contact with the side surface part, and held in close contact with the upper end portion of the first side wall in 
With regard to Claim 6, Tsuzawa teaches wherein: at least a region to be held in close contact with the upper end portion of the first side wall, out of the side surface contact member, is constituted by an elastic body, and at least a region to be held in close contact with the second lower surface peripheral edge portion, out of the lower surface contact member, is constituted by an elastic body [0178]

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 7-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The primary reason for the allowance of Claims 7-8 is the inclusion of the limitations a first head contact member mounted on the head part and to be held in close contact with a side surface part of the head part while being separated from the first lower surface peripheral edge portion, a cover contact member mounted on the head part while facing the upper end portion of the first side wall and to be held in close contact with the upper end portion of the first side wall in the maintenance state.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for the allowance of Claims 9-10 is the inclusion of the limitations a second head contact member mounted on the upper end portion of the first side wall and to be held in close contact with the head part in the maintenance state to close a clearance between the head part and the upper end portion of the first side wall and a lower surface contact member mounted on the upper end portion of the second side wall and to be held in close contact with the second lower surface peripheral edge portion in the maintenance state.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0266964 discloses a maintenance station is provided .
	WO 2015046196 A1 discloses a liquid droplet discharge device which is configured so that airtight properties are ensured and a cap can be easily mounted to a liquid droplet discharge head. A cap (200) is constituted by a cap body (202) comprising a box and by a sealing member (220) comprising a frame body. The sealing member (220) is configured so as to be capable of being split into a first frame body constituting element (222) and a second frame body constituting element (224). The first frame body constituting element (222) is provided integrally to the cap body (202), and the second frame body constituting element (224) is provided to a head (72). When the head (72) is mounted to the cap (200), the first frame body constituting element (222) and the second frame body constituting element (224) are joined together, surround the outer periphery of the distal end portion of the head (72), and seal the gap between the head (72) and the cap (200).
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853